Court of Appeals
of the State of Georgia

                                         ATLANTA,________________________
                                                  September 27, 2021

The Court of Appeals hereby passes the following order:

A22D0035. WHITNEY SHEA HACKETT v. JAMES STAPLETON et al.

      In this child custody dispute, Whitney Hackett filed this timely application for
discretionary review of two orders that collectively denied the legitimation petition
of Patrick Branch and granted a petition by James and Shirley Stapleton to adopt
Hackett’s biological child.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from all judgments
or orders in child custody cases awarding, refusing to change, or modifying child
custody. Direct appeals are also permitted from final orders in adoption cases. See
Sauls v. Atchison, 326 Ga. App. 301, 303-304 (1) (756 SE2d 577) (2014). While
appeals in legitimation cases must ordinarily be brought by discretionary application,
no such application is necessary when the order is appealed with another order that
may be appealed by a notice of appeal. See OCGA § 5-6-34 (d). Accordingly, the trial
court’s orders are directly appealable without the need for a discretionary application.
      Pursuant to OCGA § 5-6-35 (j), this Court will grant a timely application for
discretionary review if the lower court’s order is subject to direct appeal. See City of
Rincon v. Couch, 272 Ga. App. 411, 412 (612 SE2d 596) (2005). We therefore
GRANT Hackett’s application. Hackett shall have ten days from the date of this order
to file a notice of appeal in the superior court. See OCGA § 5-6-35 (g). If she has
already filed a notice of appeal in the superior court, she need not file a second notice.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,___________________
                                                                        09/27/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                     , Clerk.